Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Los Manueles Grocery Inc.,
Respondent.

Docket No. C-13-934
FDA Docket No. FDA-2013-H-0762

Decision No. CR2891

Date: August 19, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Los Manueles Grocery Inc., that alleges facts
and legal authority sufficient to justify the imposition of a civil money penalty of
$500. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an Answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor and failed to verify that purchasers of cigarettes or
smokeless tobacco were 18 years of age or older, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140
(2012). CTP seeks a civil money penalty of $500.
On June 28, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Los Manueles Grocery Inc., an establishment that sells
tobacco products and is located at 1829 Wakeling Street, Philadelphia,
Pennsylvania 19124. Complaint § 3.

¢ On September 7, 2011, an FDA-commissioned inspector observed two
violations of 21 C.F.R. Part 1140 at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.14(a) when “a person
younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes . . . [.]” The inspector also observed a violation of 21
C.F.R. § 1140.14(b)(1) when “the minor's identification was not verified
before the sale... .” Complaint 4 10.

e¢ On December 8, 2011, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from September 7, 2011. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.14(a) and 1140.14(b)(1), and that the named violations
were not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, a civil money penalty or other regulatory
action by the FDA could occur and that Respondent is responsible for
complying with the law. Complaint § 10.

e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named
“Abreu” received the Warning Letter on December 9, 2011. Complaint

qi.

e FDA-commissioned inspectors documented two additional violations of 21
C.F.R. Part 1140 at Respondent’s establishment on December 31, 2012, at
approximately 12:13 PM ET. The inspectors documented a violation of 21
C.F.R. § 1140.14(a) when “a person younger than 18 years of age was able
to purchase a package of Newport Box 100s cigarettes . . . [.]” The
inspectors also documented a violation of 21 C.F.R. § 1140.14(b)(1) when
“the minor's identification was not verified before the sale...” Complaint

qi.

e On January 8, 2013, CTP issued a Notice of Compliance Check Inspection
to Respondent’s establishment due to a minor’s purchase of a regulated
tobacco product on December 31, 2012, at approximately 12:13 PM ET.
The Notice stated that the violation described was not necessarily the only
violation reported. Complaint § 2.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing the
purchaser’s date of birth, that no purchasers of cigarettes are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent had four violations 0:
regulations contained in 21 C.F.R. Part 1140 within a sixteen-month period.
Specifically, Respondent had two violations on September 7, 2011, and two
violations on December 31, 2012. Respondent’s actions violated the prohibition
against selling cigarettes to persons younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). Respondent’s actions also violated the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that
no purchaser of cigarettes is younger than 18 years of age. 21 C.F.R.
§ 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law for
which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a sixteen-month
period. 21 C.F.R. § 17.2. CTP, however, has requested a fine in the amount of
$500. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

